Citation Nr: 1442838	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with insomnia, dysthymic disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from April 1948 to March 1952.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO denied entitlement to service connection for PTSD, anxiety disorder, and depression.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  

A review of his service treatment records STRs is negative for treatment or diagnosis of a psychiatric disorder; however, the Veteran's private treatment records from 1957 indicate that he was treated for gastritis in 1952 and 1953.  Further, these records also indicate that the Veteran had chronic gastritis and there was a question as to whether the Veteran had anxiety and depression which manifested as gastritis.  In February 1956, the Veteran presented with complaints of anxiety neurosis.  In September 1957, the Veteran was diagnosed with moderately severe anxiety-depression, moderate hypochondria, possible ulcer and chronic cholecystitis with stones and irritable colon.

In October 1957, the Veteran filed a claim of service connection for stomach trouble, fever, headaches and pain in the neck which began in April 1952.  

A November 1957 VA clinical record notes the Veteran's reports of feeling nervous.  When asked why he came to the hospital for treatment, he replied, "Well, I kept being sick and the VA doctor suggested that I come here for my nerves."  His wife described his behavior as restlessness when he worried and noted that he angered easily and was especially sad and blue.  The Veteran was hospitalized and was subsequently discharged with a diagnosis of passive-aggressive personality, passive depressive type, improved. 

As noted above, the Veteran did not request service connection for a psychiatric disorder in his October 1957 claim; yet, the RO issued a rating decision in December 1957 which denied service connection for passive-aggressive personality, passive depressive type.  The rating decision narrative notes a review of the private doctors regarding his anxiety state and depression, yet relied solely on the VA hospital discharge summary to deny the claim.  

The Veteran did not appeal that determination and it became final; however, the above evidence nonetheless suggests that the Veteran's currently diagnosed psychiatric disorder(s) may have first manifested during service, or are otherwise related to service.  More specifically, several of the post-service treatment records contemporaneous in time to his service show the possibility of an anxiety disorder that could have manifested as a nervous stomach during service or shortly thereafter discharge from service.  Therefore a medical examination with an opinion is necessary to decide this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Significantly, the Veteran was afforded a VA examination in November 2012.  The examiner indicated that the Veteran did not have a DSM-IV diagnosis of PTSD, but he did have a diagnosis of Anxiety disorder NOS (not otherwise specified) with mixed anxious-depressive features.  The examiner focused primarily on the question of PTSD, and did not provide an opinion as to the likely etiology of the anxiety disorder.  

In a December 2012 addendum to the November 2012 VA examination report, the examiner provided the following opinion:  "Claimant's Anxiety Disorder, NOS is not deemed to be related to reported stressor which occurred 62 years ago.  More proximate factors would include the death of his wife, aging, health concerns and end-of-life issues.  

The above opinion is inadequate.  First, the examiner relied on the Veteran's stressor in forming an opinion as to whether the Veteran's anxiety disorder is related to service.  Critically, the criteria for establishing service connection for an acquired psychiatric disorder other than PTSD (anxiety disorder in this case) are different than the criteria necessary to establish service connection for PTSD.  To establish service connection for an anxiety disorder, the evidence must show a relationship between the current disability and service, to include whether the disability had its onset during service.  There is no need to link an anxiety disorder to a verified stressor as is required for establishing service connection for PTSD.  The examiner's addendum only describes a relationship between the Veteran's anxiety disorder and his PTSD stressor; it does not address whether the Veteran's current anxiety disorder, as likely as not, had its onset during service given the medical evidence showing a possible anxiety disorder manifested as a nervous stomach as early as 1952.  

Furthermore, additional VA treatment records from March 2013 show that the Veteran had a positive PTSD screen, and that he met the DSM-IV PTSD criteria B, C, and D according to his VA psychiatrist.  The impression was "PTSD diagnosis suggested."  This evidence is contradictory to the VA examination findings from November 2012.  Another examination is therefore warranted to reconcile the contractor findings as to whether the Veteran has service-related PTSD.  

Since the claim is being returned, VBMS should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic record, all VA medical records and/or mental health records pertaining to the Veteran since March 2013.  

2.  Upon completion of #1 above, schedule the Veteran for a VA psychiatric examination with a psychiatrist who can effectively determine the current nature and likely etiology of all currently diagnosed psychiatric disorders, including but not limited to, PTSD, anxiety disorder and dysthymia/depressive disorder.  The examiner must review the entire record; however, attention is invited to: the history provided by the Veteran, and the post-service treatment records from the 1950's which suggest that the Veteran had an anxiety disorder that was manifested by a nervous stomach; and, the March 2013 suggested PTSD diagnosis in the VA clinical records.

The examiner is asked to provide opinions as to the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a sufficient diagnosis of PTSD, and if so, whether it is related to his service.

b.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include anxiety disorder, and dysthymia/depressive disorder bipolar disorder, that had its onset during active duty or as a result thereof, based on any medical evidence of record in the claims file, including the STRs, the post-service records from the 1950's and based on the appellant's statements regarding the onset of his symptoms.  

c.  whether it is at least as likely as not that the 1957 impression/diagnosis of a passive-aggressive personality, passive depressive type as noted on a VA November 1957 inpatient discharge summary is equivalent to his currently diagnosed acquired psychiatric disorder(s).  

The examiner must provide the underlying reasons for the opinion expressed, and is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Further, the examiner is reminded that a lack of treatment in service for a psychiatric disorder does not necessarily mean that such disorder did not exist at that time.

3.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



